Title: To Thomas Jefferson from Henry Dearborn, 3 August 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            Washington August 3d. 1803
          
          I have the honour of enclosing a letter from Capn. Lewis which came open to me, I have given permission to Lt. Hook to accompany Capt. Lewis.
          with respectfull concideration I am Sir Your Huml Servt,
          
            H. Dearborn
          
          
            P.S. Your letter relative to Mr. Dupont has been duly recd. & attended to.
          
        